Citation Nr: 1447421	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral foot disability, to include valgus deformity, hammertoes, and pes planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty from October 1976 to September 1979.  The Veteran also had active duty service from November 1981 to May 1984 and was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, July 2009, and December 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By way of background, the Board denied entitlement to service connection for a back disability and hypertension in a September 1986 decision.  The May 2007 rating decision continued the denial of service connection for a back disability because the RO found that new and material evidence was not submitted.  The July 2009 rating decision, in pertinent part, denied service connection for bilateral valgus deformity, hammertoes, and pes planus, claimed as bilateral foot condition.  The December 2009 rating decision continued and confirmed the denial of service connection for hypertension.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 videoconference hearing.

In May 2011, the Board reopened the claims of entitlement to service connection for a back disability and hypertension and remanded this case for additional development.  As discussed further below, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's bilateral foot disability, to include valgus deformity, hammertoes, and pes planus, was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate a claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in September 2006, October 2006, July 2007, and September 2009 standard letters.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs) from the Veteran's second period of service, service personnel records, VA treatment records, and Social Security Administration (SSA) records.  The Board notes that only a separation examination from the Veteran's first period of active service is associated with the claims file and that a formal finding of unavailability of the STRs from that period was made in April 2009 after the RO made multiple attempts to obtain those STRs.  A remand for another request for STRs would therefore be futile.

VA also provided an examination in February 2014 addressing hypertension and an examination in March 2014 addressing the back and foot disabilities.  The March 2014 VA examiner also provided an April 2014 addendum opinion.  The examinations and addendum opinion are adequate for adjudicative purposes.  The VA examiners performed in-person examinations, reviewed the Veteran's claims file and subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Regarding the May 2011 remand directives, the Board is satisfied that there was substantial compliance as the RO requested the Veteran's SSA records, VA treatment records, and service personnel records, in addition to affording the Veteran the February and March 2014 VA examinations.  See Stegall, 11 Vet. App. at 268.

The duties to notify and assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to the rendering a decision.

II.  Service Connection Claims

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Back Disability

At the October 2010 Board hearing, the Veteran contended that his back disability is a direct result of a specific in-service injury that occurred around 1977 from the lifting of heavy equipment.  He also contended that he sought medical attention for the injury in service and that his service-connected scar of the right foot has affected his back.

As mentioned above, the Veteran's STRs from his first period of active duty were found to be unavailable.  The separation examination from that period of service was negative for any back complaints or diagnoses.  Also, the entrance examination and STRs from the Veteran's second period of active service are negative for any back complaints or diagnoses.  The Board notes that, specifically regarding his second period of active service, the RO determined in a February 2009 administrative decision, that the Veteran was discharged from his second period of active service under conditions other than honorable, which is a bar to VA benefits.

Post-service VA records include a February 1986 report of medical examination conducted in conjunction with his original 1985 claim of service connection for a back disability.  That report indicates that complete examination of the back failed to reveal any evidence of abnormality and that standard views of the lumbosacral spine revealed normal articulations, intact pedicles, normal sacro-iliac joints, and scoliosis convexed to the left.

Many years later, February 2007 x-rays of the lumbar spine revealed mild scoliosis and mild arthritic change at L4-L5.  March 2009 VA treatment notes show an assessment of L4-L5 and L5-S1 herniated discs.  Post-service treatment records generally show the Veteran complaining of back pain and being medicated for that pain.  The Board also notes that a May 1991 SSA decision considered the Veteran's back pain, and the Veteran was found not to be disabled.

The Board notes that the Veteran testified about his back issue at the RO before a Decision Review Officer in August 2008.  At that hearing, the Veteran testified that he had a back injury that occurred in August 1982 from lifting heavy equipment and that he sought medical attention for the injury at sick bay.  The Veteran also testified that he went underwent physical therapy, during his second period of active service, 10 to 15 times for the back injury. 

At the March 2014 VA back examination, the examiner considered the Veteran's contention that his back condition is related to lifting heavy equipment in service.  The examiner noted that the Veteran reported never having any treatment for his back, which is inconsistent with his Board hearing testimony that he sought treatment for a back injury in service.  The Veteran complained of back pain in the left low back area and claimed to have had back pain prior to service.  The examiner also noted that the Veteran was not a good historian.  

After performing a physical examination of the Veteran and reviewing his claims file, the examiner provided the following back diagnoses: mild left lumbar scoliosis and degenerative disc disease.  The examiner stated that there is minimal evidence of any chronic or ongoing back condition in the military other than the Veteran's own history.  The examiner concluded, in his April 2014 addendum opinion, that it is not likely that the Veteran's current back disability is related to his military service, to include an in-service back injury from lifting equipment.

While the Veteran has a current diagnosis of a back disorder, the evidence of record does not show in-service incurrence of a back injury or disease.  The Veteran inconsistently reported the occurrence of an in-service back injury that he contends resulted in his current back pain.  He stated at the RO hearing that he suffered a back injury in August 1982, which is during his second period of active service.  Then, the Veteran testified at the Board hearing, notably after he was notified that the discharge from his second period of active service under conditions other than honorable was a bar to VA benefits, that he experienced a back injury around 1977, which is during his first period of active service.  The medical evidence of record does not show any in-service back injury.  Given the inconsistencies in his testimony and the absence of medical evidence indicating an in-service back injury as a factor, the Board finds that the Veteran is not a credible historian regarding the occurrence of any in-service back injury.

The Board acknowledges the lay statements from the Veteran's friend and sisters stating that they recall the Veteran having back pain.  While the Veteran, his sisters, and friend contend that the Veteran suffers from a current back disorder that is related to service, they have not shown that they have specialized training sufficient to render a competent opinion on the matter, as such matter requires medical expertise in this case due to its complex nature.  Accordingly, their lay opinions as to the etiology of the Veteran's back condition are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board notes, at the Board hearing, the Veteran contended that his service-connected disability scar of the right foot affected his back.  However, the Veteran also testified that no doctor ever made such a connection and that he made the connection himself as the injuries to the back and right foot occurred around the same time.  However, as the Board has found the Veteran not credible regarding the occurrence of an in-service back injury and not competent to render opinions regarding complex medical issues, the Board finds that the Veteran's assertion of secondary service connection between his service-connected right foot scar and back condition not to be credible or competent evidence.  See Jandreau, 492 F.3d at 1376-77.

The Board finds the VA examiner's expert medical opinion to be of greater probative value than the Veteran and others' lay contentions.  Furthermore, the evidence does not show in-service incurrence, evidence of continuity of symptomatology from the time of service to the present of arthritis, or that arthritis manifested to a compensable degree within a year of separation.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current back disability that is related to service or to an incident of service origin, and the claim of service connection for a back disability must be denied.  

Hypertension

The Veteran contended, at the Board hearing, that he had hypertension in service that has continued to today.

The Veteran's STRs are negative for a diagnosis or treatment of hypertension.  The separation examination from his first period of service shows a blood pressure reading of 132/90.  His enlistment examination from his second period of service shows a blood pressure reading of 142/80.

The February 1986 report of medical examination shows the following blood pressure readings: sitting, 150/94 and 146/90; recumbent, 140/90; and standing 154/110.  The physician noted that no definitive diagnosis of hypertension could be made on the basis of the fact that the Veteran appeared after a long auto drive and that he was not in his basal condition.

VA treatment records from July 20, 2007, show that the Veteran had blood pressure readings of 173/100 and 167/93.  At that time, the Veteran denied any symptoms of or treatment for hypertension.  VA treatments notes from that date also show a diagnosis of hypertension and the starting of medication for hypertension.  The Board notes that VA treatment records since that time generally show maintenance treatment for hypertension.

The Board notes that the Veteran has stated that his high blood pressure started at different times.  In his original claim for benefits in August 1985, he stated that he received treatment for high blood pressure in September 1979.  On his July 2009 claim form to reopen his claim for service connection for high blood pressure, the Veteran stated that the condition started in October 1976.  At the Board hearing, he testified that he first heard a doctor use the term hypertension in connection with his high blood pressure sometime in the eighties.  Given this non-minor inconsistency in reporting the date of onset and his indication that he had not been on any medication for hypertension before July 2007, the Board finds the Veteran not a credible historian regarding the onset of his hypertension.

At the February 2014 VA examination, the examiner noted that the Veteran had a diagnosis of hypertension and that medical treatment was initiated on July 20, 2007.  The examiner reviewed the Veteran's claims file and history of isolated elevated blood pressure readings before concluding that the Veteran's hypertension was less likely than not related to his military service.  The examiner gave the following rationale: The Veteran had a firm diagnosis of hypertension and initiation of treatment for hypertension in July 2007, and no objective correlation can be drawn between one blood pressure reading in 1979 and the clearly evident, well-documented hypertension diagnosis in 2007.

While the Veteran has a current diagnosis of hypertension, the evidence of record does not show in-service incurrence of hypertension.  The evidence shows a diagnosis and start of treatment of hypertension in 2007, over 25 years after his separation from his first period of active service.  VA treatment records show findings consistent with the VA examiner's opinion.

The competent medical evidence does not relate the Veteran's current hypertension to service.  As the evidence does not show in-service incurrence or hypertension within a year of service, or evidence of continuity of symptomatology from the time of service to the present of hypertension, service connection must be denied as the preponderance of the evidence is against the claim.

Bilateral Foot Disability

At the October 2010 Board hearing, the Veteran contended that he injured both feet in service because of a lot of walking and forced marches over long distances.

The separation examination from that period of service was negative for any foot complaints or diagnoses.  Also, the entrance examination and STRs from the Veteran's second period of active service are negative for any foot complaints or diagnoses.  In an October 1981 questionnaire, the Veteran expressly denied having flat feet.

Post-service VA treatment records include a February 2007 x-ray of the left foot indicating no fracture or dislocation and mild valgus deformity at the first metatarsophalangeal joint.  May 2007 VA treatment notes show that the Veteran complained of bilateral foot pain and was assessed as having severe pes planus and hallux valgus bilaterally.  There were no signs or symptoms consistent with plantar fasciitis.  June 2007 VA podiatry notes indicate bilateral hallux valgus of the first metatarsophalangeal joint, hammertoes, and pes planus.  VA treatment records generally reflect treatment consistent with such diagnoses, to include the use of shoe inserts, as well as treatment related to diabetic foot problems.

At the March 2014 VA foot examination, the examiner considered the Veteran's contention that his foot condition is related to walking and marching in service.  The examiner conducted a physical examination and determined that the Veteran had bilateral pes planus and bilateral hallux valgus and that there were no hammertoes.  The Veteran reported that he had flat feet and that his military service made the condition worse.  The examiner concluded, in his April 2014 addendum opinion, that it is not likely that the Veteran's current bilateral foot disability is related to his military service, to include an in-service marching and walking.

While the Veteran has a current diagnosis of a bilateral foot disorder, the evidence of record does not show in-service incurrence of a foot injury or disease.  The Board acknowledges the lay statements from the Veteran's friend stating that the Veteran had flat feet in service.  However, the medical evidence of record does not show a diagnosis of pes planus until 2007, to include the February 1986 report of medical examination noting a right foot scar for which the Veteran was subsequently awarded service connection.

While the Veteran and his friend contend that the Veteran suffers from a current bilateral foot disorder that is related to service, they have not shown that they have specialized training sufficient to render a competent opinion on the matter, as such matter requires medical expertise in this case due to its complex nature.  Accordingly, their lay opinions as to the etiology of the Veteran's current bilateral foot condition are not competent evidence.  See Jandreau, 492 F.3d at 1376-77.  Furthermore, to the extend flat fleet is identifiable by a lay person, the evidence finding no flat feet and the denial of having flat feet in October 1981 is inconsistent with that lay evidence.  Thus, it is not a credible history and accorded no evidentiary value as to the onset of flat feet.

The Board finds the VA examiner's competent and credible medical opinion to be of greater probative value than the lay contentions of record.  Furthermore, the evidence does not show in-service incurrence of a bilateral foot disorder.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran does not have a bilateral foot disability that is related to service or to an incident of service origin, and the claim of service connection for that disability must be denied.

In reaching the above conclusions, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a back disability is denied.

Service connection for hypertension is denied.

Service connection for a bilateral foot disability, to include valgus deformity, hammertoes, and pes planus, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


